[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION CROSS CLAIM DEFENDANT'S MOTION TO STRIKE THE CROSS CLAIM PLAINTIFF'S CLAIM FOR INDEMNIFICATION/CONTRIBUTION (#112)
Any right of contribution the cross claim plaintiff in this product liability action has against the cross claim defendant must exist pursuant to General Statutes § 52-572o(e). SeeRuskin v. General Motors Corp. , Superior Court, judicial district of Litchfield, Docket No. 63833 (May 6, 1994, Walsh, J.). In the present action, however, the first precondition for an indemnification claim pursuant to General Statutes § 52-572o(e) has not been met; namely, the pleadings show that this action has not gone to judgment.
Therefore, the cross claim defendant's motion to strike the cross claim plaintiff's claim for indemnification/contribution is granted.
DAVID W. SKOLNICK, JUDGE